Order reversed and case remitted to Supreme Court, Bronx County, for a hearing on the allegations of the petition that defendant, when he entered his guilty plea to the crime of murder in the second degree, did so under the coercion of certain conduct and statements of the District Attorney and of the Trial Judge (see People v. Picciotti, 4 N Y 2d 340; People v. Lake, 14 N Y 2d 790; People v. Glasper, 14 N Y 2d 893).
Concur: Chief Judge Desmond and Judges Fuld, Burke and Bergan. Judges Dte, Van Voorhis and Soileppi dissent and vote to affirm.